DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 11/17/2020 has been entered. Claims 1-10 are pending. Claims 1-4 are withdrawn. Amendments to the claims have overcome 112 rejection as set forth in office action dated 09/01/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al. (US 20140065298) hereinafter Yanagisawa, in view of Fujieda et al. (US20150372298) hereinafter Fujieda.
Regarding Claims 5, 6, and 10, Yanagisawa discloses a positive electrode material (Yanagisawa [0029]) for a lithium ion secondary battery (Yanagisawa [0028]), the positive electrode material comprising: a positive electrode active material, for example a transition metal oxide (Yanagisawa[0029]) and a coat (Yanagisawa [0024]), the coat including a first layer (Yanagisawa [0024]), the first layer being formed on the surface of the positive electrode active material (Yanagisawa [0025], Fig. 2B) the first layer consisting of a lithium ion conductor (Yanagisawa [0006]) such as Li3PO4 (Yanagisawa [0033]), also reading on Claim 6 and 10. Yanagisawa further discloses wherein the lithium ion conductor is not particularly limited as long as it can be uniformly precipitated onto the surface of 
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate lithium ion conductor such as Li3PO4 as taught by Yanagisawa in order to provide side reactions thus preventing an increase in interface resistance.
However, Yanagisawa does not disclose a second layer being layered on the first layer, the second layer including a lithium ion conductor and a ferroelectric substance, and the lithium ion conductor in the first layer is the same as the lithium ion conductor in the second layer.
In a similar field of endeavor as it pertains to all-solid state ion secondary battery positive electrode active material (Fujieda Abstract), Fujieda teaches an embodiment where a positive electrode active material layer “207” is formed of positive electrode active material particles “202” coated in a layer of ferroelectric particles “210” and solid electrolyte particles “204” (Fujieda [0028] and Fig. 2b), reading on the second layer, since the solid electrolyte particles are an example of a lithium ion conductor.  Fujieda teaches that it is desirable to coat the positive electrode material particles with ferroelectric particles and solid electrolyte particles “204” in order to secure sufficient ion conductive paths between the particles, thus enhancing ion conductivity (Fujieda [0025]). In this way, the ferroelectric particles by a dielectric polarization effect forms a space-charge layer, increasing the electrochemical potential gradient, and further improving ion conductivity (Fujieda [0025]). Fujieda further discloses wherein the solid electrolyte particles “204” are not particularly limited as long as it shows lithium ion conductivity but includes Li3PO4 (Fujieda [0023]), also reading on Claim 6 and 10.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add the dispersed ferroelectric material to the coated active material of Yanagisawa such that it includes a second layer including a lithium ion conductor and a ferroelectric substance as taught by Fujieda, in order to further improve the dielectric polarization effect and improve ion conductivity upon 3PO4 taught by Fujieda, such that the first and second lithium ion conductor are the same, in order to provide a suitable lithium conductor, and the skilled artisan would have had a reasonable expectation that the resulting active material layer would still provide a stabilization effect to the active material and thus improved ion conductivity.
Regarding Claim 7, Modified Yanagisawa discloses all of the claim limitations as set forth above. Yanagisawa is silent regarding the ferroelectric material. Fujieda further teaches wherein the ferroelectric material is not particularly limited, but can be selected from a list of appropriate ferroelectric materials including BaTiO3 (Fujieda [0034]), reading on the claimed formula ABO-3 where A is different from B, A includes at least one of Ba and Sr, since A is Ba, and B includes Ti.
Fujieda does not explicitly disclose that the ferroelectric substance is a perovskite type oxide. However, the skilled artisan understands that the disclosed compound, BaTiO3, is necessarily a perovskite type oxide, thus meeting the claim limitation.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select one of the appropriate ferroelectric particles, such as BaTiO3 from the list of candidates from Fujieda, as the skilled artisan would have had a reasonable expectation that this material would have suitable ferroelectric properties. 
Regarding Claim 9, Yanagisawa discloses all of the claim limitations as set forth above. Yanagisawa is silent regarding the ferroelectric material. Fujieda further teaches wherein the ferroelectric substance “210” is dispersed in the lithium ion conductor (solid electrolyte particles “204”) because they are all bound to each other by the ion conductive glass “203” (Fujieda [0028]) and are thus dispersed, or scattered amongst each other in this layer (Fujieda Fig. 2(b)), thus meeting the claim limitation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al. (US 20140065298) hereinafter Yanagisawa, in view of Fujieda et al. (US20150372298) hereinafter Fujieda, as applied to claim 5 above, and further evidenced by Mochizuki et al., (US20170237115) hereinafter Mochizuki. 
Regarding Claim 8, Yanagisawa discloses all of the claim limitations as set forth above. Yanagisawa further discloses wherein the positive electrode active material includes a lithium metal oxide (Yanagisawa [0029]) and provides an example positive electrode active material of LiNi1/3Co1/3Mn1/3O2 (Yanagisawa [0052]), which is an example of a metal oxide including at least Li, Ni, Co, Mn, and O. 
However, Yanagisawa does not explicitly disclose that the LiNi1/3Co1/3Mn1/3O2 is a lamellar rock salt type oxide, however as evidenced by Mochizuki, such metal oxides used in secondary batteries (Mochizuki [0003]) for positive electrode active materials (Mochizuki [0124]) are layered (lamellar) rock salt oxide (Mochizuki [0126]), particularly noting Ni1/3Co1/3Mn1/3O2 (Mochizuki [0130]). Thus the LiNi1/3Co1/3Mn1/3O2 disclosed by Yanagisawa is necessarily a lamellar rock salt type oxide.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al. (US 20140065298) hereinafter Yanagisawa, in view of Fujieda et al., (US20150372298) hereinafter Fujieda as applied to claim 5 above, and further in view of Kumazawa et al., (JP2014007129, see also English machine translation provided with office action dated 10/02/2019), hereinafter Kumazawa.
Regarding Claim 7, Modified Yanagisawa discloses all of the claim limitations as set forth above. Yanagisawa is silent regarding the ferroelectric material. Fujieda further teaches wherein the ferroelectric material is not particularly limited, but can be selected from a list of appropriate 3 (Fujieda [0034]), reading on the claimed formula ABO-3 where A is different from B, A includes at least one of Ba and Sr, since A is Ba, and B includes Ti.
Fujieda do not explicitly disclose that the ferroelectric substance is a perovskite type oxide. However, the skilled artisan understands that the disclosed compound, BaTiO3, is necessarily a perovskite type oxide, thus meeting the claim limitation.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select one of the appropriate ferroelectric particles, such as BaTiO3 from the list of candidates from Fujieda, as the skilled artisan would have had a reasonable expectation that this material would have suitable ferroelectric properties. 
Assuming, arguendo, that the BaTiO3 disclosed by Fujieda is not a perovskite type oxide, Kumazawa in a similar field of endeavor as it pertains to improving cycle characteristics in positive electrode materials of lithium ion batteries (Kumazawa [0001]-[0002]) teaches that a crystalline barium titanate, which the skilled artisan understands is the same as BaTiO3, mixed with a positive electrode active material can improve charge/discharge capacity (Kumazawa [0013]). Kumazawa further teaches that this titanate preferably a perovskite structure in order to have a ferroelectric with a high dielectric constant (Kumazawa [0024]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the generic BaTiO3 ferroelectric material disclosed by Fujieda with the perovskite structure BaTiO3 ferroelectric material taught by Kumazawa in order to ensure a high dielectric constant which can improve the charge/discharge capacity.

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 11/17/2020, with respect to the rejection(s) of claim(s) 5 under 35 U.S.C. 103 over Suzuki in view of Fujieda have been fully considered and are persuasive.  35 U.S.C. 103 over Yanagisawa in view of Fujieda regarding the first layer consisting of a lithium ion conductor, the second layer including a lithium ion conductor and a ferroelectric substance and the lithium ion conductor in the first layer is the same as the lithium ion conductor in the second layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722